DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Preliminary Amendment filed 2/6/2020.
3.	The IDS submitted on 2/13/220 is considered and entered.    
4.	The Amendments made to the Specification/Abstract on 2/6/2020 is entered.
5.	Claims 18-42 are pending.
 
Specification
6.	The disclosure is objected to because of the following informalities: 
In paragraph [0035] the following units allegedly cited to be in Fig. 2
 a projection unit 104 (see Figure 2) , 
a sensing area 10 (see Figure 2),
sensing unit 100 (see Figure 2),
and a gesture detection unit 105 (see Figure 2). 
None of them are in Fig. 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 18-42 are rejected under 35 U.S.C. 102(1)(2) as being anticipated by Inogés Blasco et al (EP 3187785 A1) (English translation enclosed in PTO-892 ) Published on July 5, 2017 and claims priority on ES 201531874 A filed on Dec 22,  2015).
As in the current invention Inogés Blasco is directed to Domestic appliance comprising a gesture detection.

As per claim 18, a method for controlling at least one function of a household appliance (Abstract), said method comprising; 
sensing contactlessly by a control device a presence of a user's hand in a sensing space ([0005] sensing with a sensor unit which is provided to detect at least one operating gesture of an operator in at least one operating state, also see contactlessly interface in Fig. 3 and corresponding descriptions); 
detecting a characteristic of the sensed hand by the control device ([0006] detecting, for example, the confirmation operating gesture could be formed in one piece and consist in particular of a particular single part of the confirmation operating gesture and / or of a particular single shape and / or shape of the body part (i.e., characteristics) ; and
 actuating a function of the household appliance using the detected characteristic (e.g., the detected characteristic comprises a particular single shape ([0006] actuating a function, for example  the confirmation operating gesture could be provided, in particular, for confirming a preselection of a heating zone and / or a preselection of a heating intensity and / or a preselection of a timer setting and / or a preselection of an activation of an alarm and / or a preselection of a deactivation of an alarm).

As per claim 19, Inogés Blasco further discloses that the method of claim 18, further comprising, prior to actuating the function of the household appliance, processing the detected characteristic with data which is stored in the control device, wherein the function of the ([0006] For example, the confirmation operating gesture could be formed in one piece and consist in particular of a particular single part of the confirmation operating gesture and / or of a particular single shape and / or shape of the body part (i.e., characteristics). Alternatively or additionally, the confirmation operating gesture could be formed in at least two parts and in particular in several parts and consist in particular of at least two different parts of the confirmation operating gesture and / or of at least two different shapes and / or shapes of the body part. The confirmation operating gesture could be provided, in particular, for confirming a preselection of a heating zone and / or a preselection of a heating intensity and / or a preselection of a timer setting and / or a preselection of an activation of an alarm and / or a preselection of a deactivation of an alarm).

As per claim 20, Inogés Blasco further discloses that the method of claim 19, wherein the data comprises user-related data and the processing of the detected characteristic comprises a correlation of the detected characteristic with the user-related data ([0010] Alternatively or additionally, the control unit could be provided, in particular, to take into account a size and / or a shape of the body part of the operator in the operating state in the verification routine, in particular to detect a control gesture made by an unauthorized person, and in particular that of the unauthorized person ignored and / or disregarded. In particular, the control unit could be provided for distinguishing adult persons from children in the operating state in the verification routine and, in particular, for recognizing and, in particular, disregarding an operating gesture performed by a child as an invalid operating gesture).

([0010] an identified user, is an authorized person, who in particular is registered and advantageously stored in the memory unit of the control unit as a registered person).

As per claim 22, Inogés Blasco further discloses that the method of claim 20, wherein the user-related data comprises a user profile ([0010] an identified user, is an authorized person (i.e., profile), who in particular is registered and advantageously stored in the memory unit of the control unit as a registered person).


As per claim 23, Inogés Blasco further discloses that the method of claim 19, wherein the data comprises at least one limit value for the characteristic and the processing of the detected characteristic comprises a comparison with the at least one limit value ([0006] the control unit evaluates the operating gesture detected by the sensor unit, the control unit in particular comparing the detected operating gesture with operating gestures stored in the memory unit of the control unit and advantageously associating it with an action which the control unit subsequently carries out and / or initiates.[0010] Alternatively or additionally, the control unit could be provided, in particular, to take into account a size and / or a shape of the body part of the operator in the operating state in the verification routine, in particular to detect a control gesture made by an unauthorized person, and in particular that of the unauthorized person ignored and / or disregarded).

As per claim 24, Inogés Blasco further discloses that the  method of claim 18, wherein the actuating of the function of the household appliance comprises unlocking a locked function, locking an unlocked function, maintaining the locking of a function, activating a function, setting ([0009] In particular, the control unit could be provided to activate the light source in the operating state and, in particular, to move the marking over the display surface by means of temporally successive activation of different, in particular adjacent, positions of the display surface. [0013] The operating mode is in particular a mode in which the control unit executes and / or initiates at least one action, in particular as a function of at least one valid operating gesture).

As per claim 25, Inogés Blasco further discloses that the method of claim 18, wherein the characteristic of the hand is a biometric characteristic ([0010] for a registration of a body part of an operator, for example, a scan of the body part (I.e., scanning the user finger to capture the biometric for verification of identify) could be provided, such as at least one palm and / or at least one finger).

As per claim 26, Inogés Blasco further discloses that the method of claim 25, wherein the biometric characteristic is a height of a back of the hand, a width of the back of the hand, a length of the back of the hand, a height of fingers of the hand, a width of the fingers, a length of the fingers, a relative position of the fingers, a handprint or a pattern of hand veins ([0010] for a registration of a body part of an operator, for example, a scan of the body part (I.e., scanning the user finger to capture the biometric for verification of identify) could be provided, such as at least one palm and / or at least one finger). Furthermore, by scanning the user body part e.g. fingers, the pattern (ridges and valleys) on the fingers will be captured).


As per claim 27, Inogés Blasco further discloses that the method of claim 18, wherein the characteristic is detected once after the hand has been sensed ([0028] In the operating state, the sensor unit 12 detects a plurality of signals including operating gesture formed by the operator’s shape of the body part . The sensor unit 12 transmits detected signals to the control unit 14). Also see [0006]).

As per claim 28, Inogés Blasco further discloses that the method of claim 18, wherein, after the hand has been sensed, a size of the hand is detected continuously and compared with a limit value ([0010]  Inogés Blasco discloses a  "verification routine” , wherein the control unit could be provided, in particular, to take into account a size and / or a shape of the body part of the operator in the operating state in the verification routine in view of a child]s finger, since the size child’s finger is too small (i.e., not reaching a limit value), the system ignore and / or disregard the child’s gesture). 

 As per claims 29-30, 34-42, these claims are similar to that of method claims 18-28, respectively, thus these claims are also rejected under the similar citations given to the method claims.
 
As per claim 31, Inogés Blasco further discloses that the control device of claim 29, wherein the sensing unit and the detection unit are combined in a module ([0029] the sensor unit 12 is provided to detect operating gestures of an operator in the operating state. The sensor unit 12 detects operating gestures made in the operating state in the detection area 38. Also see [0006]).   

As per claim 32, Inogés Blasco further discloses that the control device of claim 29, further comprising a gesture detection unit configured to set an operating parameter of the household appliance or to detect a further unit of the control device ([0027] the household appliance device 10 has a control unit 14. The control unit 14 is provided to execute actions and / or to change settings in dependence on operating parameters entered by means of the operator interface 32. [0029] the sensor unit 12 is provided to detect operating gestures of an operator in the operating state. The sensor unit 12 detects operating gestures made in the operating state in the detection area 38).

As per claim 33, Inogés Blasco further discloses that the control device of claim 29, further comprising a projection unit configured to project an item of content in a surroundings of the household appliance ([0006]The sensor could in particular advantageously be an optical sensor and in particular be provided to detect the operating gesture by means of image acquisition and / or by means of a camera and / or by means of a fringe projection.[0026]The household appliance device 10 has a display surface 18. The display area 18 is part of the operator interface 32. The operator interface 32 is provided for outputting a value of an operating parameter to an operator).

 

CONCLUSION


8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  . 
US 20180088686 A1 discloses  [0004] Domed input assemblies for controlling an electronic device and methods for using domed input assemblies for controlling an electronic device are provided

9.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have 
10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
1.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173